Citation Nr: 9914774	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include temporal lobe epilepsy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in pertinent part, denied the 
claims of entitlement to service connection for residuals of 
a head injury and for PTSD.  The veteran also appealed a 
rating decision denying his claim of entitlement to a 
permanent and total rating for pension purposes, but this 
claim was subsequently granted in a rating decision dated in 
March 1999.  Accordingly, that issue is no longer on appeal.


REMAND

Initially, the Board notes that there is some confusion as to 
the veteran's designated representative.  The veteran's 
claims file contains a VA Form 21-22, designating The 
American Legion as the veteran's representative.  The form 
was signed in February 1999.  However, at the Travel Board 
hearing before the undersigned Board Member in March 1999, 
the veteran was represented by Veterans of Foreign Wars of 
the United States (VFW).  The claims file does not contain a 
written power of attorney designating VFW as the veteran's 
authorized representative.  The RO must clarify the veteran's 
designated representative and obtain the proper 
documentation.

The Board finds that additional development is necessary in 
this case.  It appears that some relevant medical evidence 
has not been obtained and is necessary for an equitable 
disposition of this appeal.  In regard to the veteran's claim 
for service connection for residuals of a head injury, the 
service medical records demonstrate that he was involved in 
an automobile accident in May 1973 and hospitalized as a 
result.  The pertinent diagnoses included not only laceration 
of the face, but also concussion of the brain.  It was noted 
that the veteran lost control of his vehicle and the car 
crashed and rolled "temporarily knocking him unconscious."

A summary of the veteran's hospitalization at the Little Rock 
VA Medical Center from October 9 to November 10, 1991, notes 
that the veteran was evaluated on November 5, 1991, with 
testing suggestive of possible left temporal lobe involvement 
as well as disruption of motor function.  However, this 
evaluation report is not included in the medical records and 
is relevant to the veteran's claim for service connection for 
residuals of his head injury in service.

A summary of the veteran's hospitalization at the Little Rock 
VA Medical Center from June 23 to July 31, 1992, indicates 
that an electroencephalogram (EEG) and computed tomography 
(CT) scan of the head were within normal limits.  However, it 
was noted that a "SPEC" scan showed decreased perfusion in 
the right posterior parietal cortex and the left temporal 
cortex, but the significance of this abnormality was not 
explained.  

The Board notes that the veteran was unable to appear for VA 
examinations over an extended period of time due to his 
incarceration and that he has not been provided a VA 
examination for the purpose of determining whether he has any 
chronic disability due to the service head injury. 

With respect to the veteran's claim for service connection 
for PTSD, it appears from a review of the evidence of record 
that there is missing evidence that could be pertinent to his 
claim.  A January 1993 letter from Dr. Hutson indicates that 
he had reviewed the veteran's medical and psychiatric records 
from the East Mississippi State Hospital where the veteran 
was a patient in the Spring of 1977.  Copies of those records 
are not included in the veteran's claims file.  In addition, 
the summary of the VA hospitalization from October 9 to 
November 10, 1991 notes that the veteran was seen for a 
psychology consult on October 21, 1991, with the impression 
that the veteran had an anti-social personality disorder and 
that the examiner had recommended obtaining neuropsychologic 
testing to include an EEG.  This psychology consult report is 
not in the claims file.  In addition, the results of any EEG 
taken at that time are not in the claims file.  However, as 
noted above, the results of an EEG taken during the 
hospitalization from June 23 to July 31, 1992, are noted in 
that later medical report.

The Board also notes that a VA Form 10-7131, dated in April 
1978, refers to an admitting diagnosis of nervousness, but no 
April 1978 VA medical records have been associated with the 
claims folders. 

The medical evidence of record shows numerous psychiatric 
diagnoses, including anti-social personality disorder, PTSD, 
intermittent explosive disorder, schizophrenia disorder, 
depression, dysthymic disorder, and PTSD by history.  Due to 
the veteran's incarceration, he has not had a VA psychiatric 
evaluation for compensation purposes since September 1992.  
Moreover, the most recent medical evidence, a statement dated 
January 8, 1999, from a VA physician, indicates that the 
veteran's current diagnoses are bipolar II disorder and 
intermittent explosive disorder.  There was no diagnosis of 
PTSD.  Accordingly, another VA psychiatric examination of the 
veteran is necessary.

With regard to the veteran's claimed stressor involving a 
"race riot" at Fort Hood in early August 1974, the Board 
notes that further development to try to verify the claimed 
stressor is in order.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
clarify his designated representative.  
The claims file must contain a written 
power of attorney for the designated 
representative.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously, 
to specifically include records from the 
East Mississippi State Hospital for 1977.

3.  In addition, the RO should contact 
the VA Medical Center in Little Rock and 
request a copy of the psychology consult 
report dated October 21, 1991, and the 
evaluation report dated November 5, 1991.  
The RO should also attempt to obtain any 
available records pertaining to the 
aforementioned VA treatment of the 
veteran for nervousness in April 1978.

4.  The RO should request the National 
Archives and Records Administration to 
provide unit histories for the veteran's 
unit for the period from July 24, 1974, 
through August 9, 1974.  The RO should 
also request any available daily staff 
journals for the veteran's unit for this 
period of time.

5.  The RO should request the National 
Personnel Records Center to provide any 
additional personnel records for the 
veteran in its possession.  In addition, 
the National Personnel Records Center 
should be requested to provide any 
available morning reports for the 
veteran's unit for the period from July 
24, 1974, through August 9, 1974.

6.  If the foregoing development does not 
result in verification of the veteran's 
alleged stressor, the RO should prepare a 
summary of the veteran's alleged 
stressor.  A copy of this summary, the 
veteran's pertinent service personnel 
records and any pertinent unit records 
received should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records for verification of the 
alleged stressor.

7.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination by a 
psychiatrist to determine the nature and 
extent of any currently present 
psychiatric disorders.  All indicated 
studies should be performed.  A diagnosis 
of PTSD should be confirmed or ruled out, 
and the examiner should explain why the 
veteran does or does not meet the 
criteria for this diagnosis.  The claims 
folders with a copy of this remand must 
be made available to the examiner for 
proper review of the medical history.  
The examination report should reflect 
that the claims folders have been 
reviewed.

8.  The veteran should also be provided a 
VA examination by a neurologist to 
determine the nature and extent of any 
brain disorder present.  All indicated 
studies should be performed, and the 
examiner should explain the significance 
of any noted abnormalities.  Based upon 
the examination results and a review of 
the claims folders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
seizure or other brain disorder is 
etiologically related to the head trauma 
with concussion sustained by the veteran 
in service in May 1973.  The rationale 
for the opinion should also be provided.  
The claims folders must be made available 
to the examiner for review.

9.  Thereafter, the RO should review the 
claims folders and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other additional 
indicated development and readjudicate 
the issues on appeal.

10.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the Supplemental Statement of the 
Case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



